
	
		II
		111th CONGRESS
		1st Session
		S. 1079
		IN THE SENATE OF THE UNITED STATES
		
			May 19, 2009
			Ms. Klobuchar (for
			 herself, Mr. Voinovich,
			 Mr. Inouye, Mr.
			 Udall of Colorado, and Mr.
			 Bennet) introduced the following bill; which was read twice and
			 referred to the Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security
		  Act to extend reasonable cost contracts under the Medicare
		  program.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Cost Contract Extension and
			 Refinement Act of 2009.
		2.Extension of reasonable cost
			 contracts
			(a)Extension of period reasonable cost plans
			 can remain in the marketSection 1876(h)(5)(C) of the Social
			 Security Act (42 U.S.C. 1395mm(h)(5)(C)) is amended—
				(1)in clause (ii), by striking January
			 1, 2010 and inserting January 1, 2013; and
				(2)in clause (iii), in the matter preceding
			 subclause (I), by striking if the service area for the year
			 meets and inserting if the portion of the plan's service area
			 for the year that is within the service area of a reasonable cost reimbursement
			 contract meets.
				(b)Extension of period reasonable cost plans
			 can expand their service areaSection 1876(h)(5)(B)(i) of the Social
			 Security Act (42 U.S.C. 1395mm(h)(5)(B)(i)) is amended to read as
			 follows:
				
					(i)the conditions for prohibiting an extension
				or renewal of a contract under subparagraph (C)(ii) are not applicable to such
				service area at the time of the application;
				and
					.
			3.Application of certain Medicare Advantage
			 requirements to cost contracts extended or renewed after date of
			 enactmentSection 1876(h) of
			 the Social Security Act
			 (42 U.S.C.
			 1395mm(h)), as amended by section (2), is amended—
			(1)by redesignating paragraph (5) as paragraph
			 (6); and
			(2)by inserting after paragraph (4) the
			 following new paragraph:
				
					(5)(A)Any reasonable cost reimbursement contract
				with an eligible organization under this subsection that is extended or renewed
				on or after the date of the enactment of the Medicare Cost Contract Extension and Refinement Act of
				2009 shall provide that the provisions of the Medicare Advantage
				program under part C described in subparagraph (B) shall apply to such
				organization and such contract in a substantially similar manner as such
				provisions apply to Medicare Advantage organizations and Medicare Advantage
				plans under such part.
						(B)The provisions described in this
				subparagraph are as follows:
							(i)Section 1851(d) (relating to the provision
				of information to promote informed choice).
							(ii)Section 1851(h) (relating to the approval
				of marketing material and application forms).
							(iii)Section 1852(a)(3)(A) (regarding the
				authority of organizations to include mandatory supplemental health care
				benefits under the plan subject to the approval of the Secretary).
							(iv)Section 1852(e) (relating to the
				requirement of having an ongoing quality improvement program and treatment of
				accreditation in the same manner as such provisions apply to Medicare Advantage
				local plans that are preferred provider organization plans).
							(v)Section 1852(j)(4) (relating to limitations
				on physician incentive plans).
							(vi)Section 1854(g) (relating to restrictions
				on imposition of premium taxes with respect to payments to
				organizations).
							(vii)Section 1856(b)(3) (relating to relation to
				State laws).
							(viii)Section 1857(i) (relating to Medicare
				Advantage program compatibility with employer or union group health
				plans).
							(ix)The provisions of part C relating to
				timelines for contract renewal and beneficiary
				notification.
							.
			
